DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 2-11 in the reply filed on 12/30/20 is again acknowledged. Claims 12-25 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. The Examiner again notes Applicant’s Arguments for rejoinder on pages 8-9 of Arguments submitted on 07/12/21 and pages 9-10 of Arguments submitted 05/13/22, but submits the request for rejoinder is premature as Applicant elected Group I without traverse and no claims have been found allowable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  This rejection was applied in Paragraphs 3-4 of the Non-Final Rejection mailed 11/15/2021.  The rejection remains in effect.  Please see Response to Arguments below.

Inventorship
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Williams et al. (US 2003/0085952) in view of Ross et al. (US 2007/0020629). This rejection was applied in Paragraphs 9-15 of the Non-Final Rejection mailed 11/15/21.  The rejection remains in effect.  Please see Response to Arguments below. 

Response to Arguments
Applicant’s arguments, filed 05/13/22, with respect to the rejection of claims 2-11 under 35 U.S.C. 112, second paragraph, have been fully considered but they are not persuasive.  Applicant has amended claim 6 to remove the “configured to” terminology and argued this is sufficient to overcome the previous rejection under 35 U.S.C. 112(b).  See pages 8-9 of Remarks. The Examiner agrees that this would be sufficient to overcome the previous rejection.  However, amended claim 6 now recites “at least one float having a first density selected to match a second density of a component of the liquid sample to be entered into the container”.  The Examiner submits this limitation is also unclear. It is unclear as to what first density of the float is required to “match a second density of a component of the liquid sample” since the liquid sample is not part of the claimed device. The Examiner notes Applicant’s comments directed to Paragraphs 0069-0070 of the Specification.  However, the Examiner submits one of ordinary skill in the art using the device still would not know the density of the sample liquid to be used with the device when constructing the float of the device. 

Applicant’s arguments, filed 05/13/22, with respect to the rejection of claims 2-11 under 35 U.S.C. 103(a) as being unpatentable over Williams et al. (US 2003/0085952) in view of Ross et al. (US 2007/0020629) have been fully considered but they are not persuasive.  Applicant has amended claim 6 to recite “at least one float having a first density selected to match a second density of a component of the liquid sample to be entered into the container, the at least one float including a collection region from which droplets of the liquid sample containing the matched density component can be acoustically ejected through the outlet when the collection region is aligned with the outlet” and then argued that this feature is not taught by the prior art.  See page 9 of Remarks.  The Examiner respectfully disagrees and submits the following rebuttal.  
The Examiner first notes Ross teaches their float (separator 170) is chosen based on the sample properties (density) in Paragraph 0037.  The Examiner also directs Applicant to Figures 5 and 11 of Ross which show the separator (170/170’) having openings and passageway (199/199’) through the separator.  The Examiner considers the wider interior portion of separator (170) of Ross including the openings and passageway (199/199’) to meet the limitation of a collection region of the float (separator 170). With respect to the float comprising a collection region configured to allow acoustic ejection from the collection region, as previously noted the separator (170) contains an interior which the Examiner considers to be a collection region. The Examiner further notes that the separator (170) of Ross may be placed into the inlet (opening of reservoir 310) or outlet (capillary lumen 320) of Williams and that placement of the separator into the outlet portion would align the collection region of the separator such that material from the collection region may be acoustically ejected from the upper or lower opening of the passageway 199/199’). The Examiner also notes that if the separator (170) is placed in the reservoir (310), an operator may place an acoustic ejector anywhere with respect to the float to expel fluid from the bottom of the float and out of the capillary outlet portion.   Therefore, the Examiner submits the combination of Williams and Ross teaches “at least one float having a first density selected to match a second density of a component of the liquid sample to be entered into the container, the at least one float including a collection region from which droplets of the liquid sample containing the matched density component can be acoustically ejected through the outlet when the collection region is aligned with the outlet” as recited in the claims.  See also Paragraph 11 of the Non-Final Rejection mailed 11/15/21.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAYNE K HANDY whose telephone number is (571)272-1259. The examiner can normally be reached M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DWAYNE K HANDY/Examiner, Art Unit 1798                                                                                                                                                                                                        August 12, 2022

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798